AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                           FILED
                                                                                                                                DEC 1 7 2018
                                         UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                          CLERK U   ~ r:;!:~
                                                                                                                      SOUTHERN D1srnicr
                                                                                                                                               r   L{i(:T COURT
                                                                                                                                                    F CALIFORNIA!
                                                                                                                                                                       I
                                                                                                                     lBY. ~ - . ~~                   ,,._ D'="'JTY I
                UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIM~                                        \         ,t- - -':.:.'.._:_·I
                                    V.                                         (For Offenses Committed On or After November 1, 1987)
               JESUS ANTONIO MARTINEZ (1)
                                                                                  Case Number:         3:18-CR-03128-JM

                                                                               Michelle Cynthia Angeles, Federal Defenders, Inc.
                                                                               Defendant's Attorney
REGISTRATION NO.                     70898-298
D -
THE DEFENDANT:
1Z1 pleaded guilty to count(s)                One of the Information.
D was found guilty on count( s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section   I Nature of Offense                                                               Count
       8:1326 - Removed Alien Found In The United States (Felony)                                            1




    The defendant is sentenced as provided in pages 2 through                             2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D      Count(s)                                                      are            dismissed on the motion of the United States.

 IZ]    Assessment: $100.00, waived.


        JVTA Assessment*: $
 D
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI No fine                        D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                               December 14 2018
                                                                               Date of Imposition of Sentence

                                                                                                      ~;-:)~
                                                                               HO~~MILLER
                                                                               UN ED STATES DISTRICT JUDGE




                                                                                                                             3:18-CR-03128-JM
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                JESUS ANTONIO MARTINEZ (1)                                               Judgment - Page 2 of 2
CASE NUMBER:              3: l 8-CR-03128-JM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
 Eight (8) months as to Count 1.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                    3: 18-CR-03128-JM
